DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what the scope of the term “continuous long fibres” is intended to be in claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (US 6,143,376) in light of Thurston et al. (US 5,733,611).
Claims 1 and 6:  Linn teaches a process of forming a coating on short fibers used to form a ceramic matrix composite (Abst.; 1:13-30), comprising the steps of: providing short carbon fibers having a length of approximately 3-30 mm (2:33-35, 4:51-62), heating the fibers with a coating precursor, such as methyltrichlorosilane (2:56-60), in a microwave field (4:63-5:8) to form a coating of silicon carbide on the short fibers (2:46-55).
Linn teaches that the precursor is already gaseous when exposed to the microwave field and fails to teach that the precursor is a liquid which is boiled.  Thurston teaches a process of making fiber reinforced composites (1:11-28) by coating fibers with a liquid silicon carbide precursor, such as methyltrichlorosilane (3:5-24), and boiling the liquid precursor in a microwave field to form a gaseous precursor which deposits on the fibers to form the silicon carbide coating (3:5-24; claim 28).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a process of boiling a liquid precursor to form the gaseous precursor in place of directly depositing the gaseous precursor to form silicon carbide from methyltrichlorosilane because Thurston teaches that such a process is a suitable alternative to direct gaseous deposition.
Claim 5:  Linn teaches that the short fibers are formed by cutting continuous long fibers (6:40-58).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Linn and Thurston in light of Brun et al. (US 2016/0009602).
Claim 2:  Linn teaches that the carbon fibers have an exemplary size of 3-30 mm (4:52-62), but fail to teach smaller sizes.  Brun teaches a process of forming a fiber reinforced ceramic matrix composite and explains that using carbon fibers having a length of 20 microns to 1 cm is suitable for forming the ceramic matrix composite (¶ 0008).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected fibers having a length of 100-300 microns as the short carbon fibers of Linn with the predictable expectation of successfully forming a fiber reinforced ceramic matrix composite.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Linn and Thurston in light of Baldus et al. (US 5,885,519).
Claim 3:  Linn teaches that the matrix reinforcing fibers are silicon carbide coated carbon fibers, but fails to teach the use of silicon carbide as the base fiber.  Baldus teaches a process of forming a fiber reinforced matrix composite (1:12-16) and explains that using silicon carbide fibers having an oxygen content of 0.5 wt% (i.e. approximately 0.4 at%) provides more favorable properties for the composite at high temperatures (1:49-59).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected silicon carbide fibers in place of carbon fibers in the process of Linn in order to have achieved more favorable properties in the composite at high temperatures.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Linn and Thurston in light of Preosti (US 2017/0122882).
Claim 4:  Linn fails to discuss how the microwave field is created.  Preosti teaches a process of generating a microwave field and explains that the field can be generated in a resonant cavity of a resonator (¶ 0037).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a resonator as the means for generating the microwave field of Linn with the predictable expectation of success as Linn does not discuss how the field is formed and Preosti teaches that a resonator is a suitable means of generating a microwave field.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712